


Exhibit 10.54


AMENDMENT NO. 4
TO THE NORTH AMERICAN COAL CORPORATION
SUPPLEMENTAL RETIREMENT BENEFIT PLAN
(As Amended and Restated as of January 1, 2008)


The North American Coal Corporation hereby adopts this Amendment No. 4 to The
North American Coal Corporation Supplemental Retirement Benefit Plan (As Amended
and Restated as of January 1, 2008) (the "Plan"), to be effective immediately
following the close of business on December 1, 2014. Words used herein with
initial capital letters which are defined in the Plan are used herein as so
defined.


Section 1


Section 3.5 is hereby amended by adding the following new Subsection (4) to the
end thereof, to read as follows:


“(4) Notwithstanding the foregoing, or any other provision of the Plan to the
contrary, The North American Coal Corporation shall be solely responsible for
the payment of the Supplemental Retirement Benefits payable to the Participants
who were employed by, or allocated to, (i) The Coteau Properties Company or (ii)
Bellaire Corporation on December 1, 2014 (or, if earlier on the date of their
Termination of Employment with the Controlled Group).”




Section 2


Exhibit A to the Plan is hereby amended in its entirety to read as shown in the
attachment to this Amendment. [Exhibit Intentionally Omitted]




EXECUTED this 12th day of November, 2014.




THE NORTH AMERICAN COAL CORPORATION


    
                            
 
/s/ Mary D. Maloney
 
Mary D. Maloney
 
Associate General Counsel, Senior Director Benefits & Human Resources and
Assistant Secretary







